DETAILED ACTION
	For this Office action, Claims 1, 4-11, 14 and 17-29 are pending.  Claim 29 is new, and Claims 2-3 and 15-16 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10 November 2021, with respect to the grounds of rejection of the respective claims under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 1 and 14 in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  Furthermore, applicant’s amendments to the claims (such as the incorporation of limitations from now cancelled claims) overcome the teachings of the prior art cited in the grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in the previous office action; therefore, the grounds of rejection over the respective claims have also been withdrawn.  For more detail on why these grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 10 November 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: both of independent Claims 1 and 14 recite a method and corresponding system for controlling disinfection in a recirculating water system requiring at least two water property probes, wherein measurements performed by said probes are used to create a characteristic value.  Said characteristic value, in particular the manner in which the methods/systems arrive at said value, provides regulation of either the recirculation rate or a disinfectant level—along with the other recited features—are not taught or suggested in the prior art.  Therefore, Claims 1, 14 and their respective dependents are considered allowable at this time.  Regarding instant Claim 29, the claim language recites a system for controlling disinfection in a recirculating water supply system comprising, among other features, several of the same features from Claims 1 and 14 with respect to water property sensors and at least one character value.  These features—along with the other recited features, in particular the flocculant dosing system, the filtration unit and the heating system—are not taught or suggested by the prior art; therefore, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 10 November 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/20/2022